COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


NOOR UL-QAMAR
                                             MEMORANDUM OPINION*
v.   Record No. 2695-00-4                         PER CURIAM
                                                MARCH 13, 2001
PRINCE WILLIAM COUNTY SCHOOL BOARD


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Julie H. Heiden; Koonz, McKenney, Johnson,
             DePaolis & Lightfoot, on brief), for
             appellant.

             (Thomas C. Palmer, Jr.; Brault, Palmer,
             Grove, Zimmerman, White & Steinhilber, LLP,
             on brief), for appellee.


     Noor Ul-Qamar (claimant) contends that the Workers'

Compensation Commission erred in finding that she was able to

return to light duty work as of December 17, 1998, and in

terminating her compensation benefits as of February 1, 1999,

the date she refused selective employment.     Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.    James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In terminating claimant's benefits as of February 1, 1999,

the commission found as follows:

          While the claimant has a longer treatment
          history with Dr. [Mohammad] Akbar, he was
          not her treating physician for her
          work-related accident. Dr. [G.A.] Nejad, an
          orthopedist, is her treating physician. He,
          in turn, referred her to Dr. [John A.] Bruno
          and to Dr. [Mayo F.] Friedlis. . . . We
          find the claimant was released to light duty
          work on December 10, 1998, which was
          followed up with a note on December 17,
          1998, by Dr. Nejad. The claimant testified
          that she was aware of being released to
          return to work. Ms. [Rebecca] Irvin[, loss
          control specialist,] testified that on the
          following day she provided the claimant with
          information about returning to light duty.
          While we are not persuaded by the opinion of
          Dr. Nejad based on a telephone call from the
          claimant's daughter that she was unable to
          work, we note that Ms. Irvin did not follow
          up at the time with making a job offer. By
          her own testimony, Ms. Irvin waited until
          the claimant returned to Dr. Nejad. We find
          Dr. Nejad, on January 7, and specifically on
          January 28, 1999, again found that the
          claimant [was] able to return to light duty
          work. We are more persuaded by his report,
          which is buttressed by the report of Dr.
          Bruno, to whom he referred the claimant for
          additional care than Dr. Akbar. We note
          that Dr. Akbar was treating the claimant for
          similar symptoms as a result of a motor
          vehicle accident that occurred prior to the
          work incident. Dr. Akbar stated the
          claimant could not perform the position in
          her "job description." This job apparently
          was the claimant's regular work. He has
          never directly addressed whether the

                              - 2 -
          claimant could perform light duty work. Dr.
          Friedlis, the claimant's current treating
          physician, has not expressed an opinion on
          her disability or cause. In addition, at
          the time of the January 28, 1999, release,
          Dr. Friedlis was not seeing the claimant.
          The complaints voiced by the claimant are
          subjective and not supported by any of the
          diagnostic testing.

               We find the opinions of the treating
          physician are more persuasive than Dr.
          Akbar, who has not provided any actual
          basis, other than the claimant's subjective
          complaints, for finding that she is
          disabled. Therefore, in view of the
          claimant's failure to make even an attempt
          to return to light duty but giving her the
          benefit of the doubt, we find benefits
          should be terminated effective February 1,
          1999, the date the claimant failed to report
          for selective employment.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 215 (1991).   The commission weighed the medical

evidence and, as fact finder, was entitled to accept the

opinions of the treating orthopedists, Dr. Nejad, and Dr. Bruno,

and to reject the contrary opinions of Dr. Akbar.   "Questions

raised by conflicting medical opinions must be decided by the

commission."   Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).   Dr. Nejad's January 7, 1999

and January 28, 1999 notes and opinions releasing claimant to

light duty work and Dr. Bruno's February 23, 1999 report

constitute credible evidence to support the commission's

                               - 3 -
findings.   As the commission noted, Dr. Akbar relied upon a job

description of claimant's regular work and never addressed the

light-duty position.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                               - 4 -